              Case 1:20-mc-00169-LGS Document 26 Filed 07/10/20 Page 1 of 5
SO ORDERED                     The Court retains unfettered discretion whether or not to afford confidential
Dated: July 10, 2020           treatment to any Confidential Information or information contained therein
       New York, New York      submitted to the Court in connection with any motion, application, or
                               proceeding that may result in any order and/or discretion by the Court.
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
      IN RE:
                                                              Case No: 1:20-Misc-00169-LGS
      EX PARTE APPLICATION OF THE FEDERAL
      REPUBLIC OF NIGERIA and ABUBAKAR
      MALAMI, THE ATTORNEY GENERAL OF                             PROPOSED STIPULATED
      THE FEDERAL REPUBLIC OF NIGERIA,                         PROTECTIVE ORDER BETWEEN
                                                               APPLICANTS AND RESPONDENT
                                                                JPMORGAN CHASE BANK, N.A.
                                            Applicants.


    LORNA G. SCHOFIELD, United States District Judge:

           WHEREAS, the Federal Republic of Nigeria and the Honorable Abubakar Malami, the

    Attorney General of the Federal Republic of Nigeria (collectively, the “Applicants”) filed an

    application in this Court for an order pursuant to 28 U.S.C. § 1782 authorizing Applicants to

    conduct discovery in this district for use in foreign proceedings (the “Application”);

           WHEREAS, specifically Applicants seek discovery for use in ongoing criminal

    investigations by the Federal Republic of Nigeria’s Economic and Financial Crimes Commission

    and in criminal judicial proceedings in Nigeria (collectively, the “Nigerian Proceedings”) against

    individuals and entities that participated in or benefitted from a fraudulent scheme allegedly

    committed by Process and Industrial Development Limited (“P&ID”); and

           WHEREAS, as detailed in the Declaration of Attorney General Malami in support of the

    Application, the Nigerian Proceedings concern Applicants’ allegations that P&ID engaged in

    unlawful activity including bribery, fraud, and money laundering to procure a certain Gas Supply

    and Processing Agreement entered into with Nigeria in January 2010 (the “GSPA”) which

    Applicants allege P&ID had no intent or ability to perform; an arbitration in London resulting in

    a $6.6 billion arbitration award that Applicants maintain P&ID fraudulently obtained in January
                                                     1
          Case 1:20-mc-00169-LGS Document 26 Filed 07/10/20 Page 2 of 5



2017 (the “Award”) and which P&ID maintains is now worth nearly $10 billion with interest;

and P&ID’s attempts to enforce the Award against Nigeria;

         WHEREAS, the discovery material to be produced in connection with the subpoena (the

“Chase Subpoena”) served on JPMorgan Chase Bank, N.A. (“Chase”) reflects certain

confidential financial information, and whereas Chase and Applicants have stipulated to certain

protections for such information, the Court finds good cause exists to issue an appropriately

tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure (the

“Protective Order”);

         IT IS HEREBY ORDERED that any person subject to this Protective Order—including,

without limitation, any person who receives information or documents that Chase discloses to

Applicants pursuant to the Application and Chase Subpoena—shall adhere to the following

terms:

         1.     When responding to any request for discovery made pursuant to the Application,

Chase may designate any responsive information or document as “Confidential,” in whole or in

part, if Chase determines, in good faith, that the information or document contains confidential

information relating to a person’s privacy, business, commercial, financial, or personal interests

(“Confidential Information”). Chase shall mark as “CONFIDENTIAL” any designated

information or document that it produces to Applicants.

         2.     The disclosure of any information or document without designating it as

Confidential shall not constitute a waiver of the right to designate such information or document

as Confidential. If so designated after-the-fact, the information or document shall thenceforth be

treated as Confidential subject to all the terms of this Protective Order.




                                                  2
          Case 1:20-mc-00169-LGS Document 26 Filed 07/10/20 Page 3 of 5



        3.      If Applicants object to a “Confidential” designation, Applicants shall notify Chase

in writing of the grounds for the objection. Applicants and Chase must then make a good faith

effort to resolve the dispute. If Applicants and Chase are unable to resolve the dispute, either party

may seek resolution by the Court.

        4.      Any person subject to this Protective Order who receives any information or

documents designated as Confidential pursuant to the terms of this Protective Order shall not

disclose or use such information or document in any manner that is violative of this Order.

        5.      Each person who has access to information or documents that have been designated

as Confidential pursuant to this Protective Order shall take all due precautions to prevent the

unauthorized or inadvertent disclosure or use of such material.

        6.      Any Confidential Information that Chase discloses to Applicants pursuant to the

Application and the Chase Subpoena may be used only in proceedings arising out of or in

connection with the Nigerian Proceedings, the GSPA, the Award, or the attempted enforcement,

confirmation, vacatur, or other challenge of the Award. Notwithstanding any other language in

this Protective Order, no Confidential Information that Chase discloses to Applicants pursuant to

the Application and the Chase Subpoena may be used in any proceeding in which Chase (or any

of Chase’s parents, subsidiaries, or affiliates) is a party.

        7.      If Applicants disclose to any person or tribunal (collectively, “Recipients”) any

Confidential Information received pursuant to the Application and the Chase Subpoena, as

permitted by Paragraph 6, Applicants shall inform Recipients that the Confidential Information

must be treated as confidential pursuant to the terms of this Protective Order.

        8.      Nothing in this Protective Order shall be construed as a waiver of any right to object

to a discovery request on any ground permitted by law, a waiver of any privilege or protection



                                                    3
         Case 1:20-mc-00169-LGS Document 26 Filed 07/10/20 Page 4 of 5



provided by law, or an admission that Confidential Information disclosed in connection with the

Application is relevant to or admissible in any other proceeding.

       9.      Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. In addition, it is

possible that Chase may conclude that certain PII should be given alternative or additional

protections beyond those afforded by this Protective Order, in which event Chase and the

Applicants shall meet and confer in good faith in order to try to arrive at a mutually agreeable

solution, and if unsuccessful, shall present the issue to the Court for resolution. If the party who

received PII experiences a data breach, it shall immediately notify Chase and cooperate with Chase

to address and remedy the breach.

       10.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents, communications, electronically stored information (“ESI”), or other

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other proceeding. This Protective Order shall be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

of documents, ESI or information (including metadata) for relevance, responsiveness and/or

segregation of privileged and/or protected information before production.

       11.     This Court shall retain jurisdiction over all persons subject to this Protective Order

to the extent necessary to enforce any obligations arising under this Protective Order or to impose

sanctions for any violation of this Protective Order.



                                                  4
         Case 1:20-mc-00169-LGS Document 26 Filed 07/10/20 Page 5 of 5



STIPULATED AND AGREED TO THIS 30TH DAY OF JUNE, 2020


MEISTER SEELIG & FEIN LLP                           COVINGTON & BURLING LLP


By:      /s/ Christopher J. Major                   By:   /s/ Andrew Soukup
         Christopher J. Major                             Andrew Soukup
         Meister Seelig & Fein LLP                        Covington & Burling LLP
         125 Park Avenue, 7th Floor                       One CityCenter
         New York, NY 10017                               850 Tenth Street, NW
         (212) 655-3500                                   Washington, D.C. 20001
                                                          (202) 662-6000

Attorneys for Applicants The Federal Republic       Attorneys for Respondent JPMorgan Chase
of Nigeria and Attorney General Abubakar            Bank, N.A.
Malami


SO ORDERED.

Dated:         June ____ 2020                             __________________________
               New York, New York                         LORNA G. SCHOFIELD
                                                          United States District Judge




                                                5
